DETAILED ACTION
This office action follows a reply filed on September 3, 2021.  Claims 1 and 10 have been amended.  Claims 1-21 are currently pending and under examination.
The rejection over KR 20100102443 is withdrawn, as applicants have limited the adhesion promoter to a silane based adhesion promoter, or have excluded PVP as an adhesion promoter in newly added claim 13, where KR ‘443 does not teach or suggest other possible adhesion promoters.
However, the rejections over Kukreja (US 2013/0059954) and optionally in view of KR 20100102443 are deemed proper maintained for the reasons set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants now claim an adhesive formulation comprising “an adhesion promoter other than polyvinylpyrrolidone…”
Applicants have basis for excluding polyvinylpyrrolidone all together from the adhesive, but they do not have basis from excluding it only as an adhesion promoter, as applicants do not positively or negatively list any other adhesion promoters.
Amending to claim “an adhesion promoter present in an amount of from about 0.01 to about 0.5 percent, by weight;…wherein the adhesive formulation excludes polyvinylpyrrolidone” would be sufficient to overcome the above new matter rejection.

In claim 10, applicants claim “after the mixture is homogeneous”.  Applicants describes preparing a homogeneous solution after the fatty acid is added ([0012]) and after neutralization using the caustic solution ([0013] and [0014]).  Applicants do not disclose mixing until the mixture is homogeneous before adding each subsequent ingredient, as applicants are attempting to claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the mixture is homogenous" in lines 7, 9, 10 and 12; however, claim 10 only defines “a mixture” and “the heated mixture”.  There is insufficient antecedent basis for this limitation in the claim.  

Please note, as written, each of the components is added to “the heated mixture”, which only requires a heated mixture of the combination of the acrylic polymer, solvent and defoaming agent; therefore, addition of the fatty acid, caustic solution, processing oil, adhesion promoter and organic amine all at once to the heated mixture is allowed within the claimed method, as the method steps are not clearly defined.


Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 2013/0059954) and optionally in view of KR 20100102443.  For convenience, the machine translation of KR ‘443 will be cited below.
Kukreja exemplifies the following

    PNG
    media_image1.png
    275
    678
    media_image1.png
    Greyscale

The above example uses a combination of about 60 wt% acrylic polymer, 20 wt% solvent, 0.3 wt% defoaming agent, 1 wt% organic amine, 0.1 wt% adhesion promoter, 10 wt% of a solution comprising 37.4% NaOH, 4 wt% processing oil, 3.6 wt% fatty acid, and 0.11 wt% color indicator.
The above composition could be modified by one of three ways, as follows:
First, Kukreja does not teach or limit the specific caustic solution which is added to the composition.  For example, in Example I, Kukreja uses about 20 wt% caustic solution comprising about 20 wt% NaOH, but in Examples II and III, Kurkreja uses about 10-13.5 wt% of a caustic solution comprising about 37 wt% NaOH.  The adhesive of Example II comprises about 26.86 wt% water (from the prima facie obvious, as Kukreja does not limit the concentration of the caustic solution which is added to the adhesive.
Additionally, one of ordinary skill in the art would not be able to determine the concentration of the caustic solution used in a final adhesive formulation comprising the same content of NaOH and water.  Therefore, Kukreja is prima facie obvious over the instant invention.

Secondly, Example III uses a combination of 70 wt% acrylic dispersion, 8.70 wt% water solvent, 0.3 wt% defoamer, 3.60 wt% sodium stearate, 13.5 wt% caustic solution comprising 37.4 wt% NaOH, 3.80 wt% processing oil and 0.10 wt% silane adhesion promoter.
Kukreja specifically teaches that an organic amine (AMP) can be included as a partial replacement for the caustic solution, where the adhesive can include a color changing indicator, teaching that the inclusion of AMP can increase the ease of lubricity of the glue stick as it is applied to the substrate (p. 1, [0011]).
Example II of Kukreja adds about 1 wt% AMP in combination with about 0.11 wt% of color indicators, where the amount of caustic solution is only 10 wt% with an overall amount of NaOH of 3.74 wt%.  Modifying Example III of Kukreja to prima facie obvious, as this modification is suggested by the teachings of Kukreja, and by doing so the amount of caustic solution would be decreased down to about 10 wt%, which is still within the claimed ranges.
Therefore, modifying Example III is an alternative modification that could be made based on the teachings of Kukreja, suggesting an adhesive composition comprising the claimed components within the claimed amounts.

Thirdly, Kukreja teaches two other examples that use the water in an amount as low as about 8 wt%; therefore, using a lesser amount of water is within the scope of Kukreja.  The main difference between Examples I and III is the difference in water content (about 28 wt% in Example I and 17 wt% in Example III) and NaOH content (4 wt% in Example I and vs 5 wt% in Example III).  In Example I, the adhesive is described as molten and having a very low viscosity such that a method called flood filling could be used to fill the glue stick container, whereas in Example III, the adhesive is described as not flowing easily and required a positive pressure filling device to fill the container.  Both viscosities are within the teachings of Kukreja, as they are both taught as suitable glue sticks.  
Example II, which uses an amount of water outside of the claimed range, is described as molten glue, similar to that of Example I.  Therefore, one of ordinary skill in the art would expect that by reducing the amount of water by 
Optionally, KR ‘443 teaches a transparent glue stick, as described in the rejection above, teaching that the water content is 2-15 wt%, teaching that if there is too much water, the viscosity of the composition might be excessively low and inhibit solidification (p. 3).
MPEP 2144.05 II.   ROUTINE OPTIMIZATION 
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.

Therefore, one of ordinary skill in the art would be able to determine the minimum amount of water that can be used to prepare the glue stick composition, while still being capable of providing a glue stick upon solidification.
Kukreja, optionally in view of KR ‘443, is prima facie obvious over instant claims 1-4, 7-9, 13-16 and 18-21.
As to claims 5 and 17, Kukreja teaches that the glue stick as a color-changing formulation, where the color disappears after the glue stick is applied to appear and it dries (p. 1, [0011]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 2013/0059954) and optionally in view of KR 20100102443, as applied above to claims 1-10 and 13-21, and further in view of Pohle (WO 2003/029376), and Capote (US 2006/0194920) and Shen (CN 1055944).  For convenience, the machine translations of WO ‘375 and CN ‘944 are cited below.
Kukreja, optionally in view of KR ‘443, is prima facie obvious over instant claims 1-10 and 13-21, as described above and applied herein as such, as Kukreja suggests glue stick adhesive formulations comprising the claimed components within the claimed ranges, and KR ‘443 teaches that the amount of 
As to claim 10, Kukreja does not specifically teach adding caustic solution and mixing until the pH is stable after neutralization, as claimed.
Pohle teaches a glue stick made from an aqueous polyacrylate dispersion and fatty acids, heating to at least 50ºC to give a homogeneous mixture, and a necessary amount of sodium hydroxide to neutralize the fatty acids and the free acid groups in the polyacrylate dispersion (p. 2), teaching sodium salts of the fatty acids as preferable (p. 2).  Pohle exemplifies carrying out the neutralization by slowly adding the sodium hydroxide for 1 hour at a temperature of 70-90C, until an acid number of 0 mg KOH/g is reached (p. 3).  An acid number of 0 mg KOH/g suggests a fully neutralized composition.  Pohle teaches that only the amount of NaOH which is necessary to neutralize the composition is added, and does not teach adding the NaOH in excess; therefore, one of ordinary skill in the art would expect the composition to be stabilized, as claimed.  Pohle teaches that this neutralization allows for the polyacrylate and the fatty acid to become compatible (p. 3).
Therefore, it would have been obvious for one of ordinary skill in the art to have carried out the neutralization of the acrylic dispersion of Kukreja using the method taught by Pohle, as Pohle teaches that this allows for compatibility between the polyacrylate and fatty acid, allowing the compositions to be suitable for use as ready-to-use glue sticks, which is similarly desired by Kukreja.
prima facie obvious.
Kukreja in view of Pohle is prima facie obvious over instant claim 10.
Claim 11 can be similarly rejected as claim 1, above, with respect to the amounts of each component.
As to claim 12, Kukreja does not teach or suggest the actual equipment used for mixing the glue stick compositions.
Capote teaches a paste adhesive composition, teaching that high shear mixing is necessary to ensure homogeneity in the resulting paste, teaching that a method of high-shear blending known in the art is double planetary mixing (p. 6, [0091]).	
Shen teaches preparing a solid glue stick, teaching that the glue is prepared in a variable speed mixer equipped with a stirrer and preferably with a scraper device so as to continuously scrape down the thicker material sticking to the wall of the mixer and stir until it becomes uniform.  See Google translation of the beginning of the last paragraph on page 12 of the foreign document.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the solid glue stick of Kukreja using a double planetary mixer equipped with a stirrer, as Capote teaches that adhesives require high shear mixing, where double planetary mixers are known method of accomplishing such, and using a mixer equipped with a scraper allows for prevention of the material sticking to the wall of the mixer and improving the homogeneity of the adhesive.
Kukreja in view of Pohle, and further in view of Capote and Shen is prima facie obvious over instant claim 12.

Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive.
Applicants argue that modifying the water content from the three examples in Kukreja impermissibly changes the principle of operation taught by Kukreja. 
The examiner disagrees.  The principle of operation is a useable glue stick.  Glue sticks can have a high or low viscosity, as suggested by Examples I and III of Kukreja.  Kukreja teaches three glue stick formulations with varying water content.  Decreasing the water content of Example II would be expected to form a more viscous glue stick, with the same principle of operation.
Specifically, the main difference between Examples I and III is the difference in water content (about 28 wt% in Example I and 17 wt% in Example III) and NaOH content (4 wt% in Example I and vs 5 wt% in Example III).  In Example I, the adhesive is described as molten and having a very low viscosity such that a method called flood filling could be used to fill the glue stick container, whereas in Example III, the adhesive is described as not flowing easily and required a positive pressure filling device to fill the container.  Both viscosities are within the teachings of Kukreja, as they are both taught as suitable glue sticks.  

Therefore, modifying the water content of Example II would be expected to result in a useable glue stick. 

Applicants argue that the claimed water content achieves a higher quality of adhesive formulation; however, there is no evidence of such, as applicants have provided no examples and have not compared the closest prior art.

Applicants argue that Kukreja does not teach modifying the water quantity or recognize it as a result effective variable.  
The examiner disagrees.  Please refer the discussion above between Examples I and III.  Similar composition, less water, higher viscosity, but still useable.
A result effective variable is a variable which achieves a recognized result.  Adding water decreases the viscosity.  Removing water increases the viscosity.  Changing the water content results in a recognized result.

Applicants argue that Kukreja teaches modifying the viscosity and solidification using methods other than by changing the water quantity.


Applicants argue that in Example III, the water content is only 8.7% and the formulation has a viscosity that is too high, and because the formulations of Kukreja and KR ‘443 are different, the teachings cannot be combined, as KR ‘443 teaches a water content of 2-15 wt% as being suitable.
The examiner disagrees that the viscosity is too high, as the composition can still be used as a glue stick, it just requires a different method of filling.  KR ‘443 was used as a general teaching for the amount of range of water used in glue sticks.  One of ordinary skill in the art realizes that different types of components, such as PVP adhesion promoter versus silane adhesion promoter, may effect viscosity differently, hence the necessity for a range.  Based on this teaching one of ordinary skill would be motivated to stay close to this range, and would not add 0 wt% or a huge amount of water, like 30 wt%.  One of ordinary skill in the art would expect a similar effect when adding water as is taught by KR ‘443, such that more water lowers the viscosity.

Applicants continue to argue that Kukreja distinguishes between acrylic-based formulations and PVP-based formulations.  This is the same for KR ‘443.  

Applicants argue that by combining the teachings of Pohle with Kukreja, that there is no expectation of success and the “substantial modification of the method of Pohle necessary for compatibility with the composition of Kukreja”.
Pohle simply teaches the importance of allowing the composition to fully stabilize after neutralization with NaOH, which is determined by the lack of change in pH, before adding additional components, teaching that this allows the polyacrylic dispersion to compatibilize with the added fatty acid.
Kukreja already teaches neutralizing a heated solution of polyacrylic dispersion and fatty acid.  Simply ensuring the composition is stable/neutralized before adding the additional components would not be expected to result in an unusable glue stick, as suggested by applicant’s argument that there is no expectation of success by waiting for a solution to neutralize.  This is not a substantial modification.
The combination of Kukreja and Pohle suggests allowing the composition to stabilize after neutralization before adding the processing oil, adhesion promoter and organic amine.  Therefore, the claimed method is met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766